Citation Nr: 1449878	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  14-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to disability rating greater than 10 percent for incomplete paralysis of the left 7th cranial nerve.  

2.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), claimed as due to exposure to contaminated water at Camp Lejeune. 

3.  Entitlement to service connection for prostate cancer, claimed as due to exposure to contaminated water at Camp Lejeune.  


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Jr. 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1954 to January 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for chronic lymphocytic leukemia and prostate cancer and continued the evaluation of paralysis of the 7th cranial nerve at 10 percent disabling.  The claims file is currently under the jurisdiction of the Columbia, South Carolina RO.  

In August 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina.  The transcript of this hearing is a part of the record.  

The Board notes that, in addition to the paper claims file, there is also a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA outpatient treatment records from the Columbia, South Carolina VA Medical Center (VAMC) dated through November 2013.  This evidence has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the August 2014 Board hearing, prior to the promulgation of a decision for increased rating of incomplete paralysis of the left 7th cranial nerve, the Board received notification from the Veteran that he was withdrawing his pending appeal.  

2.  Service records confirm the Veteran was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, the Veteran is presumed to have been exposed to contaminated water during active duty service. 

3.  The probative, competent evidence of record is in equipoise as to whether chronic lymphocytic leukemia had its onset due to the Veteran's exposure to contaminated water at Camp Lejeune.  

4.  The probative, competent evidence of record is in equipoise as to whether prostate cancer had its onset due to the Veteran's exposure to contaminated water at Camp Lejeune.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim for an increased rating for incomplete paralysis of the left 7th cranial nerve have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for chronic lymphocytic leukemia have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for prostate cancer have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Increased Rating Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn his claim for an increased rating for incomplete paralysis of the left 7th cranial nerve at the August 2014 Board hearing on the record, and in writing, therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision herein grants service connection for chronic lymphocytic leukemia and prostate cancer constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue.





 

III. Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in-service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

A. Chronic Lymphocytic Leukemia

The Veteran contends that he has chronic lymphocytic leukemia due to exposure to contaminated water at Camp Lejeune.  

First, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of leukemia, to include chronic lymphocytic leukemia.  In addition, the record indicates that the Veteran was first diagnosed with chronic lymphocytic leukemia in July 2005, approximately 46 years following his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Further, the Veteran does not assert that he has experienced continuous symptoms associated with chronic lymphocytic leukemia since active duty.  Thus, the evidence does not show that chronic lymphocytic leukemia manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As such, service connection may not be granted on a presumptive basis.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.

In 2008, the National Academy of Sciences' National Research Council (NRC) and The Agency for Toxic Substances and Disease Registry (ATSDR) initiated studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association 
include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myleodisplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the veteran was stationed at Camp Lejeune and if so for how long and in what capacity.  Here, the evidence establishes that the Veteran was stationed at Camp Lejeune during a portion of his active military service.  Service records show that the Veteran was treated for mastoiditis in February 28, 1955 at Camp Lejeune and subsequently stationed there from July 27, 1957 to January 30, 1959.

The next step is to verify, with medical evidence obtained through a VA medical examination, private opinions, or other authoritative medical sources, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  The record shows the Veteran was diagnosed with chronic lymphocytic leukemia in July 2005.  

When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence that is considered favorable Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board finds that the evidence of record is in equipoise as to whether the Veteran's chronic lymphocytic leukemia is due to exposure to contaminated water at Camp Lejeune during service.  

Conversely, after a review of the evidence, a physical examination of the Veteran, and a review of the pertinent medical studies discussed above, the June 2011, August 2011, and November 2013 VA examiners opined that the Veteran's chronic lymphocytic leukemia was less likely than not incurred in or caused by the claimed in-service exposure.  The June 2011 VA examiner cited to the National Academy of Sciences, National Research Council study in 2009 which did not find clear evidence linking water exposure to leukemia.  The VA examiner noted that the medical literature does not link his diagnosis to exposure to contaminated water at Camp Lejeune.  The August 2011 VA medical opinion confirms the previous opinion and reiterates that the majority of cancers are spontaneous mutations on a cellular level without specific risk factors.  Thus, the Veteran's absence of risk factors is not relevant to the issue of whether the potential exposure at Camp Lejeune causes chronic lymphocytic leukemia.  The November 2013 VA examiner stated that the main risk factors for chronic lymphocytic leukemia are male gender and advancing age.  In this case, the VA examiner found it significant that the Veteran was diagnosed with leukemia 46 years after active duty service at Camp Lejeune.  

As reported above, the Veteran submitted three letters from his private oncologist physician, Dr. E.B, and an independent medical opinion from Dr. E.A. providing a positive nexus between his chronic lymphocytic leukemia and in-service exposure to contaminated water.  While the private physicians, Dr. E.B., did not initially provide rationale for the positive nexus opinions, the Board notes that a supported rationale was provided in the subsequent May 2014 letter.  

In the May 2014 letter from Dr. E.B., he referred to the Agency for Toxic Substances and Disease Registry report that noted health problems in people from drinking water contaminated with TCE and/or PCE to include leukemia.  The private physician also referred to scientific reports which found PCE, TCE, and Benzene to be a human carcinogen.  The private physician also referred to the American Cancer Society which lists known cause of chronic lymphocytic leukemia to include family history, chemical exposure, male gender, and geographic region and concluded the only risk factor that is applicable to the Veteran is exposure to chemical toxins in service.  Based on the overall medical evidence and medical literature, the private physician found that it was at least as likely as not that the exposure to contaminated water reasonably caused or contributed to the Veteran's chronic lymphocytic leukemia.  The Board finds that the May 2014 opinion is based upon a review of the Veteran's medical history, evaluation of the Veteran, reference to scientist studies, and contained a complete rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  

Similarly, the June 2014 independent medical opinion from Dr. E.A. also found the Veteran's chronic lymphocytic leukemia to be "at least as likely as not" due to exposure to PCE, TCE, and benzene from contaminated drinking water at Camp Lejeune.  The Board finds that the June 2014 opinion was also based on a review of the Veteran's medical file, referral to scientific literature, and a complete rationale.  See Nieves-Rodriguez, supra.  

Based on the foregoing, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's chronic lymphocytic leukemia is due to exposure to contaminated water at Camp Lejeune.  With resolution of doubt in the Veteran's favor, service connection for chronic lymphocytic leukemia as due to exposure to contaminated water at Camp Lejeune is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Prostate Cancer

The Veteran also contends that his prostate cancer is caused by exposure to contaminated water at Camp Lejeune. 

Verification of the Veteran's service at Camp Lejeune, during the time of contamination, has already been established.  It is also not in dispute that the Veteran was diagnosed with prostate cancer in January 2003, approximately 44 years following separation from active service which preclude a grant for service connection on a presumptive basis.  Therefore, the crucial inquiry is whether there is a nexus between the Veteran's prostate cancer and his active duty service, to include exposure to contaminated water during service.  

The Board must analyze the evidence for its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors, supra.   

The June 2011, August 2011, and November 2013 VA opinions collectively found that it is less likely than not that the Veteran's prostate cancer was caused by exposure to contaminated water.  The VA physicians have stated that they have reviewed the claims file, expressed familiarity with the Veteran's medical history, cited to scientific studies finding no causal connection between prostate cancer and exposure to contaminated water at Camp Lejeune, and pointed to known risk factors including age, race, and family history.  

In contrast, the Veteran has submitted private medical opinions from Dr. E.B. and Dr. E.A. which found it at least as likely as not that the Veteran's prostate cancer was caused or contributed by exposure to environmental toxins at Camp Lejeune.  The Board finds that the opinions provided by Dr. E.B. and Dr. E.A. are based on a review of the Veteran's medical history, examination of the Veteran, supported by medical literature, and provide an adequate rationale for the private nexus opinion.  See Nieves-Rodriguez, supra.  The Board also finds that the standard to be met in a service connection case is not that the evidence must be sufficient to definitively establish that the disability at issue is due to service, but rather, sufficient to establish that it is at least as likely as not that the disability is related to service.  Such standard has been met in this case.   
   
Based on the foregoing, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's prostate cancer is due to exposure to contaminated water at Camp Lejeune.  With resolution of doubt in the Veteran's favor, service connection for prostate cancer as due to exposure to contaminated water at Camp Lejeune is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra. 




ORDER

The Veteran's claim for an increased rating for incomplete paralysis of the left 7th cranial nerve is dismissed. 

Service connection for chronic lymphocytic leukemia is granted. 

Service connection for prostate cancer is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


